DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 19, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0242980 to Collins et al. (hereinafter “Collins”).
	Regarding claim 1, Collins teaches a device for keeping the field of view of an optical device clean comprising said optical device (e.g., fig. 3, element 26; [0038]) located within a transparent main cylinder (e.g., fig. 3, element 40; [0034-36]), said 
Regarding claim 2, Collins teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein said obstruction is selected from the group consisting of dirt (e.g., [0066]) and chemical action. 
Regarding claim 3, Collins teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein said drive is selected from the group consisting of an electrically operated motor (e.g., fig. 7; [0051-52]; the Examiner notes that a “motor” runs on electricity, while an “engine” runs on combustion), a drive rotating mechanism such as a spring driven device or a ratcheting linear drive. 
Regarding claim 6, Collins teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein said sacrificial transparent film is in communication with said clean spool and said dirty spool and forms a module which can be removed from said device and replaced with a new module ([0029] and [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Examiner’s Official Notice.
Regarding claim 4, Collins teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching that the transparent film may be a thin transparent plastic or any other suitable material ([0053]).  However, Collins has not been found by the Examiner to expressly disclose wherein said sacrificial transparent film is selected from the group consisting of polyester, polyvinyl chloride, cellulose acetate, cellophane, Mylar ®, Grafix Clear-Lay ®. and polypropylene.
Official Notice is taken regarding polyvinyl chloride being a transparent plastic; a concept that is well-known and accepted in the chemical and material arts.  In light of this, it would have been obvious to employ polyvinyl chloride as the thin transparent plastic of the device as taught by Collins in order to provide a film that is transparent to allow imaging, as well as presenting other features that are suitable for the task (e.g., material strength to withhold stress of driver).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of U.S. Patent Publication No. 2019/0025773 to Yang et al. (hereinafter “Yang”).
Regarding claim 5, Collins teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 1, supra) except for being found to expressly disclose wherein said software application is an artificial intelligence application that detects a dirty sacrificial transparent film (the Examiner notes that Applicant’s disclosure does not teach any new form of AI or method of analysis that results in a unique detection of a dirty sacrificial transparent film).
Nevertheless, Yang teaches use of an artificial intelligence application that checks cameras to detect dirt, obstructions, etc. (e.g., fig. 2, element(s) 242; [0044]).  It 

Claims 7-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of U.S. Patent Publication No. 2014/0376089 to Haberer.
Regarding claim 7, Collins teaches a device for keeping the field of view of an optical device clean comprising said optical device (e.g., fig. 3, element 26; [0038]) located within a transparent main cylinder (e.g., fig. 3, element 40; [0034-36]), said transparent main cylinder located in an enclosure with a window ([0032], chamber 50 is defined by elements 38 and 42, the lens 40 between serving as a window), said transparent main cylinder having an outer surface and an inner surface (e.g., fig. 3), and said inner surface being proximal to said optical device (e.g., fig. 3), said transparent main cylinder being wrapped (e.g., figs. 2-6) in a sacrificial transparent film (e.g., fig. 3, element 34) around said outer surface of said transparent main cylinder (e.g., figs. 2-6) such that said sacrificial transparent film is in communication with a clean spool (e.g., figs. 2 and 4, element 30) and a dirty spool (e.g., figs. 2 and 4, element 32), a drive (e.g., fig. 4, element 68; [0050-52]) in communication with said dirty spool such that when said drive is activated said dirty spool rotates and said sacrificial transparent film wraps around said dirty spool and said sacrificial transparent film unwraps from said clean spool ([0050-52]), said rotatable sacrificial transparent film moves over the outer 
Regarding claim 8, Collins and Haberer teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein said obstruction is selected from the group consisting of dirt (‘980 – e.g., [0066]) and chemical action. 
Regarding claim 9, Collins and Haberer teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein said drive is selected from the group consisting of an electrically operated motor (‘980 – e.g., fig. 7; motor” runs on electricity, while an “engine” runs on combustion), a drive rotating mechanism such as a spring driven device or a ratcheting linear drive. 
Regarding claim 11, Collins and Haberer teach all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein said digital data set is a digital image (‘980 – [0001], [0066-67] comparison of images by computer 66 employed in navigation).
Regarding claim 13, Collins and Haberer teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching wherein said sacrificial transparent film is in communication with said clean spool and said dirty spool and forms a module which can be removed from said device and replaced with a new module (‘980 – [0029] and [0041]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Collins and Haberer in view of Examiner’s Official Notice.
Regarding claim 10, Collins and Haberer teach all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection of claim 7, supra) including teaching that the transparent film may be a thin transparent plastic or any other suitable material (‘980 – [0053]).  However, Collins and Haberer have not been found by the Examiner to expressly disclose wherein said sacrificial transparent film is selected from the group consisting of polyester, polyvinyl chloride, cellulose acetate, cellophane, Mylar ®, Grafix Clear-Lay ®. and polypropylene.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collins and Haberer in view of U.S. Patent Publication No. 2019/0025773 to Yang et al. (hereinafter “Yang”).
Regarding claim 12, Collins and Haberer teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection of claim 7, supra) except for being found to expressly disclose wherein said software application is an artificial intelligence application that detects a dirty sacrificial transparent film (the Examiner notes that Applicant’s disclosure does not teach any new form of AI or method of analysis that results in a unique detection of a dirty sacrificial transparent film).
Nevertheless, Yang teaches use of an artificial intelligence application that checks cameras to detect dirt, obstructions, etc. (e.g., fig. 2, element(s) 242; [0044]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Yang with the device of Collins and Haberer in order to better detect dirt (increased quality of determination due to an active learning process may be helpful in preventing using up all of the film on a spool, versus continued scrolling due to a detection of incorrect or misleading data.)
Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of U.S. Patent No. 9,880,382 to Tippy et al. (hereinafter “Tippy”).
Regarding claim 1, Collins teaches a device for keeping the field of view of an optical device clean comprising said optical device (e.g., fig. 3, element 26; [0038]) located within a transparent main cylinder (e.g., fig. 3, element 40; [0034-36]), said transparent main cylinder having an outer surface and an inner surface (e.g., fig. 3), and said inner surface being proximal to said optical device (e.g., fig. 3), said transparent main cylinder being wrapped (e.g., figs. 2-6) in a rotatable manner by a sacrificial transparent film (e.g., fig. 3, element 34) around said outer surface of said transparent main cylinder (e.g., figs. 2-6) such that said sacrificial transparent film is in communication with a clean spool (e.g., figs. 2 and 4, element 30) and a dirty spool (e.g., figs. 2 and 4, element 32), a drive (e.g., fig. 4, element 68; [0050-52]) in communication with said dirty spool such that when said drive is activated said dirty spool rotates and said sacrificial transparent film wraps around said dirty spool and said sacrificial transparent film unwraps from said clean spool ([0050-52]), said sacrificial transparent film moves over the outer surface of said transparent main cylinder when said sacrificial transparent film wraps around said dirty spool (e.g., figs. 2-6; [0053-58]), said optical device being in communication with a microprocessor having a software application (e.g., fig. 7, element 66; [0063-68]) and in communication with said drive ([0051-52]), said optical device taking at least one digital data set ([0066], images).  Collins, however, has not been found by the Examiner to expressly disclose said software application displaying said at least one digital data set to an operator, and said 
Regarding claim 15, Collins and Tippy teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection of claim 14, supra) including teaching wherein said 
Regarding claim 16, Collins and Tippy teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection of claim 14, supra) including teaching wherein said drive is selected from the group consisting of an electrically operated motor (‘980 – e.g., fig. 7; [0051-52]; the Examiner notes that a “motor” runs on electricity, while an “engine” runs on combustion), a drive rotating mechanism such as a spring driven device or a ratcheting linear drive. 
Regarding claim 18, Collins and Tippy teach all of the limitations of claim 18 (see the 35 U.S.C. 103 rejection of claim 14, supra) including teaching wherein said software application displays said digital data set to an operator (‘382 – e.g., col. 9, lines 3-11; display) and said operator has a means of providing a signal to said software application (‘382 – e.g., col. 9, lines 3-11; button or switch). 
Regarding claim 19, Collins and Tippy teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection of claim 18, supra) including teaching wherein said means of providing a signal to said software application is a person or operator pressing a button (‘382 – e.g., col. 9, lines 3-11; button), a setting switch to an alternate position (‘382 – e.g., col. 9, lines 3-11; switch), a set of key strokes on a keyboard or by a set schedule or timer.
Regarding claim 20, Collins and Tippy teach all of the limitations of claim 20 (see the 35 U.S.C. 103 rejection of claim 14, supra) including teaching wherein said digital data set is a digital image (‘980 – [0001], [0066-67] comparison of images by computer 66 employed in navigation).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Collins and Tippy in view of Examiner’s Official Notice.
Regarding claim 17, Collins and Tippy teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection of claim 14, supra) including teaching that the transparent film may be a thin transparent plastic or any other suitable material (‘980 – [0053]).  However, Collins and Tippy have not been found by the Examiner to expressly disclose wherein said sacrificial transparent film is selected from the group consisting of polyester, polyvinyl chloride, cellulose acetate, cellophane, Mylar ®, Grafix Clear-Lay ®. and polypropylene.
Official Notice is taken regarding polyvinyl chloride being a transparent plastic; a concept that is well-known and accepted in the chemical and material arts.  In light of this, it would have been obvious to employ polyvinyl chloride as the thin transparent plastic of the device as taught by Collins and Tippy in order to provide a film that is transparent to allow imaging, as well as presenting other features that are suitable for the task (e.g., material strength to withhold stress of driver).

Examiner’s Note
Regarding the use of Official Notice, the Examiner notes to Applicant that, when formulating a response or reply in relation to the use of Official Notice, "to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art" (emphasis added). See MPEP §2144.03.  Further, If applicant does not traverse the Examiner’s assertion of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,604,121 to Blank teaches a camera with a lens cleaner.
U.S. Patent Publication No. 2012/0238818 to O’Prey et al. teaches keeping a camera window clean by spooling a transparent film.
UK Patent Application No. GB 2535862 A to Glossman teaches a similar device for cleaning a camera employing a roll of transparent film.
Chinese Patent Publication No. CN 102131045 B teaches a device for keeping a camera window clean by employing a spooled transparent film.
Chinese Patent Publication No. CN 102466174 A teaches a lamp that self-cleans by scrolling a protective film across an outer surface. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697